The record reflects that respondent received meaningful representation from his counsel throughout the proceedings. Moreover, respondent has failed to show that his counsel’s performance was deficient and that the deficiency prejudiced him (People v Benevento, 91 NY2d 708, 712-713 [1998]; Matter of Aaron Tyrell W., 58 AD3d 419 [2009]). Although respondent’s counsel was not present for the fact-finding hearing, he excused himself only after the court denied his request for an adjournment due to respondent’s failure to appear. Respondent has not presented any excuse, let alone a reasonable excuse, for his default or a meritorious defense (Matter of Nikeerah S. [Barbara S.], 69 AD3d 421 [2010]). Concur — Mazzarelli, J.E, Friedman, Catterson, Renwick and DeGrasse, JJ.